Citation Nr: 1812108	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  13-33 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This claim was previously remanded by the Board in October 2017 for additional development including a travel Board hearing. The development was complete and jurisdiction has returned to the Board. 

In November 2017, the Veteran was afforded a hearing before the undersigned Veterans Law Judge, who is rending the determination for this claim.


FINDING OF FACT

The Veteran's diabetes mellitus, type II, requires insulin and a restricted diet, but not a regulation of his activities.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for diabetes mellitus, type II, are not met. 38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.3, 4.119, Diagnostic Code 7913 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Rating-Diabetes

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2017). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2017). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2017). 

The Board has reviewed all the evidence in the Veteran's electronic file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes mellitus which requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet. 38 C.F.R. § 4.119, Diagnostic Code 7913. A 40 percent rating is warranted when diabetes mellitus requires insulin, restricted diet, and regulation of activities. A 60 percent rating is warranted for diabetes mellitus when it requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated. A 100 percent rating is warranted for diabetes mellitus which requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.

Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating under Diagnostic Code 7913. Id. at Note(1). Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. Id.

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against an increased rating for the Veteran's service-connected diabetes. The reasons for this determination follow.

The Veteran filed for an increased rating in November 2010. The medical evidence provided in the claim file demonstrates that the Veteran's diabetes mellitus is treated by diet, insulin and oral agents. Prior to 2015, the Veteran did not require insulin. As of 2015, the Veteran requires insulin.  

At the November 2017 hearing, the Veteran testified that he felt he warranted a higher rating because the amount of insulin he needed was increased.  The criteria for a 40 percent rating under this Diagnostic Code are conjunctive and not disjunctive, i.e., there must be insulin dependence (or oral hypoglycemia agents), restricted diet, and regulation of activities. See Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013) (if disability rating criteria are written in the conjunctive, "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation."). At his November 2017 hearing, the Veteran testified that he was not currently on any restriction of activity due to his diabetes and, in fact, that his primary physician was encouraging him to do more activities. Thus, one of the three criteria for a 40 percent rating is not met. As a result, a rating in excess of 20 percent for diabetes mellitus is not warranted. 

The Veteran is competent to report readily observable symptoms .Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). The Board specifically notes the Veteran's concerns with his changing glucose levels and the amounts of medication he is currently prescribed. While the Board considered such statements and appreciates the Veteran providing this evidence especially through testimony at his hearing, the facts establish, which includes the VA examination reports and the Veteran's testimony, that the Board attributes great probative value to the VA examination reports and medical treatment records as to the current severity and manifestations of the Veteran's diabetes mellitus. Although these noted symptoms by the Veteran may be a sign that his disability has gotten worse, it has not risen to the level necessary for a higher rating under the schedular criteria. 

As previously noted, noncompensable complications are considered part of the diabetic process. 38 C.F.R. § 4.119, Diagnostic Code 7913. With respect to any compensable complications of the Veteran's diabetes mellitus that may be separately rated, the Veteran is separately service connected for diabetic retinopathy and erectile dysfunction associated with diabetes. These are the additional disabilities that the Veteran also identified. The evidence does not reflect any other compensable complications that may be separately rated. 

The Board finds that the evidence weighs against the Veteran's service-connected diabetes being granted an increased rating in excess of 20 percent. Because the preponderance of the evidence is against the claim at any time during the pendency of the appeal, the claim must be denied. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, is denied. 



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


